DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7-9 of Applicant’s Response, filed 08/10/2021, with respect to claims 1-12 and 15-16 have been fully considered and are persuasive.  The rejection of claims 1-12 and 15-16 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a method comprising: placing a rock sample within an interior volume of a measurement cell, wherein two or more electrodes are disposed in the interior volume of the measurement cell; introducing a reactive fluid into the interior volume of the measurement cell; reacting the rock sample with the reactive fluid in the interior volume of the measurement cell, wherein reacting the rock sample with the reactive fluid results in a change in an ion concentration in the reactive fluid in the interior volume of the measurement cell; and measuring resistivity of the reactive fluid in the interior volume of the measurement cell using the two or more electrodes, wherein the resistivity of the reactive fluid is dependent on reaction of the rock sample with the reactive fluid, and 
Claims 2-12, 15-16, and 25-26
The closest prior art of record, Qiu et al. (US 2015/0293255 A1) teaches an analogous method of in situ measuring resistivity of a downhole formation, but fails to teach or suggest the step of placing the sample into an interior volume of a measurement cell, and one having ordinary skill in the art would not have modified the method taught by Qiu since there would have been not motivation to do so without the use of impermissible hindsight.
Regarding claim 21, the prior art of record fails to teach or suggest a method comprising: placing a sample material within an interior volume of a measurement cell, wherein two or more electrodes are disposed in the interior volume of the measurement cell, and wherein a reacting fluid is in the cell and maintains contact with the two or more electrodes; introducing a reactive fluid into the interior volume of the measurement cell; reacting the rock sample with the reactive fluid in the interior volume of the measurement cell, wherein reacting the rock sample with the reacting fluid results in release of ions from the rock sample causing a change in an ion concentration in the reacting fluid in the interior volume of the measurement cell due to release of the ions from the rock sample ; and measuring resistivity of the reacting fluid in the interior volume of the measurement cell using the two or more electrodes, wherein the resistivity of the reacting fluid is Response to Office Action Dated 5/10/2021Page 5 of 10 Application No.: 15/946,729PATENT dependent on reaction of the rock sample with the reacting fluid, and wherein the resistivity of the reacting fluid is proportional to the ion concentration in the reacting fluid; and using the measured resistivity to calculate conductivity and relevant reaction rates between the sample material and reactive fluid.
Claims 22-24 depend from claim 21.
The closest prior art of record, Qiu et al. (US 2015/0293255 A1) teaches an analogous method of in situ measuring resistivity of a downhole formation, but fails to teach or suggest the step of placing the sample into an interior volume of a measurement cell, and one having ordinary skill in the art would not have modified the method taught by Qiu since there would have been not motivation to do so without the use of impermissible hindsight.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ROBERT J EOM/           Primary Examiner, Art Unit 1797